Election/Restrictions
Claims 1, 3, and 5-10 are allowable. Claims 2, 4, 12-17 and 19-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Group I, II, and III, and among species of claims 2, 3, and 4, as set forth in the Office action mailed on March 23, 2021, is hereby withdrawn and claims 2, 4, 12-17, and 19-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 and 19 are directed to or require the use of a coating composition comprising 10 to 100% by weight of a non-fluorinated compound mixture, based on the total solids weight of the coating, where the non-fluorinated compound mixture comprises at least one compound that is a silicone polyether of formula (I) or (II), and at least one compound described in section a) or c), where the non-fluorinated compound mixture has a pH of about 7 to about 10.5.  The closest prior art of record, Egawa et al. (JP 2001-248784) teaches a composition comprising a silicone polyether and a metal chelating agent, wherein this composition has a pH in the range of 1 to 6.  A pH range of 1-6 is acidic whereas a pH range of 7 to 10.5 is neutral to basic.  Applicant has argued why one of ordinary skill in the art would not modify the pH range taught by Egawa et al. and the argument is found persuasive.  Egawa et al. requires an acidic compound and the disclosed invention will not perform as designed by altering the pH value.  Additionally, one of ordinary skill in the art would not be motivated by any knowledge available in the art to modify the pH range to 7 to 10.5.  Further, there are no other prior art references which teach this claimed composition possessing the claimed pH value.  Therefore, claims 1, 12, 19, and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767